Citation Nr: 1525507	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 decision by the Department of Veteran Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin that reduced the Veteran's nonservice-connection benefits and created a debt in the amount of $25,245.00.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) processed an award for $14,449.00, which reduced the debt on appeal to $9,953.00.  As of April 2014 additional collection action by the Debt Management Center had reduced the outstanding remaining debt to $4,982.00.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The AOJ has essentially denied waiver of overpayment based on a determination that the Veteran did not file a request for waiver within 180 days after he was notified of the debt.  

The record shows that in January 2013, the RO's Pension Management Center (PMC) sent a letter to the Veteran advising him that his nonservice-connection pension had been adjusted due to unreported excessive income he had received from the Social Security Administration (SSA).  The Veteran was advised that he would soon receive notice of the amount owed and how he could repay the debt.  The letter advised the Veteran that he had one year in which to appeal this decision.

On February 8, 2013, the RO's Debt Management Center sent the Veteran a letter advising him that he had been paid $25,245.00 in benefits to which he was not entitled, and that VA would withhold benefits until the debt was recouped.  The letter that is before the Board in Virtual VA refers to an enclosed Notice of Rights and Obligations that would have advised the Veteran that he had 180 days to request waiver, but the referenced enclosure is not present.  The Board is accordingly unable to determine that the letter that was sent to the Veteran in February 2013 actually advised him of the 180-day time limit.    

In his Notice of Disagreement (NOD), received in October 2013, the Veteran stated he was not disputing the creation of the debt, but he asserted that he had not been advised of the 180-day time limit for submitting a waiver request; he insisted he had only been advised of a one-year time limit.    

The Statement of the Case (SOC) in January 2014 asserted that the Veteran had confused the one-year appeal period for adjustment of the debt with the 180-day period for requesting waiver of overpayment.  The Supplemental SOC (SSOC) in April 2014 continued the finding that the Veteran had not filed a timely request for waiver and also found there were no extenuating circumstances for not submitting an initial request for waiver of the debt within the applicable time limit.  

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee of Waivers and Compromises (COWC) that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding); if the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness the Chairperson shall direct that the 180 period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2) (2014).  

As the record that is before the Board does not demonstrate that the Veteran received complete notice of indebtedness (i.e., of the 180 day period in which to request waiver) in February 2013, the file must be returned to the AOJ to determine when the Veteran in fact was provided such notice.  If timely request for waiver is shown, the COWC should adjudicate the Veteran's request for waiver on the merits.
 
Accordingly, the case is REMANDED for the following action:

1.  Determine if the letter that was sent to the Veteran on February 8, 2013 enclosed the Notice of Rights and Obligations.  If so, associate the complete document with the Veteran's file in Virtual VA or VBMS and return the case to the Board.

2.  If review of the file does not demonstrate that the Veteran received complete notice in February 2013, send the case to the COWC to determine when the Veteran received effective notice and whether he filed a timely request for waiver thereafter.  If a timely request for waiver is found, adjudicate the Veteran's request for waiver of overpayment on the merits.  

3.  If the benefit claimed on appeal continues to be denied, issue the Veteran a Supplemental Statement of the Case and afford him an appropriate period in which to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




